Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on December 10, 2021 has been entered. 

Procedural History
This Office action addresses original U.S. Application No. 13,645,302 (hereinafter the "'302 Application) issuing as U.S. Patent No. 8,812,925 B2 to Chun et al. (hereinafter the "Chun" patent) on August 19, 2014.   
The Chun patent issued with original claims 1-18.  
The present reissue application was filed as U.S. Application No. 14/701,162 on April 30, 2015.
A Preliminary Amendment, filed concurrently with the reissue application, amends both independent claims 1 and 10.  
A non-final Office action was mailed October 6, 2017, rejecting all pending claims 1-18.
In response, the Applicant filed an amendment and accompanying arguments on January 8, 2018 amending various claims including all independent claims.
A final Office action was mailed December 20, 2018 rejecting all pending claims 1-18.
In response, the Applicant filed an after-final amendment on April 22, 2019.
An advisory action was mailed July 29, 2019 declining to enter the after-final amendment.
The Applicant then file an RCE (discussed above) comprising an amendment and accompanying arguments on August 20, 2019 amending various claims including both independent claims 1 and 10 and cancelling claims 7 and 16.
A non-final Office action was mailed June 16, 2020 rejecting all pending claims 1-6, 8-15, 17 and 18.
In response, the Applicant filed an Amendment and accompanying arguments on September 16, 2019.
A final Office action was mailed November 19, 2020 rejecting all pending claims 1-6, 8-15, 17 and 18.
In response, the Applicant filed an After-final response, arguing that the base reference used in all prior art rejections -- namely Bertrand -- was unavailable as prior art.
While evaluating the Applicant’s arguments, which were duly considered, and further investigating evidence as to the state of the art at the time the invention was made, the Examiner discovered new prior art.  Accordingly, a non-final Office action was mailed March 19, 2021 rejecting all pending claims.  
In response, the Applicant filed Amendment and Request for Reconsideration on July 19, 2021 asserting that the secondary teaching reference Alpert failed to teach certain recited claim limitations relied upon in the obviousness rejection.
The Applicant’s amendment and accompanying arguments were considered persuasive for the reasons explained in the Notice of Allowance, mailed September 10, 2021.  Thus, the prior rejections were withdrawn.
The Applicant filed an Amendment after Allowance under Rule 312 on September 21, 2021 proposing to add to the specification information regarding related applications and the benefit of priority to such application.  
A Response to the Amendment under Rule 312 was mailed October 1, 2021 entering the Rule 312 Amendment.
Subsequently, the Applicant filed said RCE (discussed in the “Continued Examination” section above) accompanied by an Amendment proposing to add two, new dependent claims 19 and 20.
For the reasons to be explained below however, said Amendment is informal and also raises new matter issues.  Thus, an objection, a 112 rejection (for new matter) and a 35 USC 251 rejection (for new matter) are set forth below.














Reissue Reminders
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b) to timely apprise the Office of any prior or concurrent proceeding in which the Chun patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, other post-grant proceedings, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56 to timely appraise the Office of any information, which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).





Informal Amendment
The Amendment, filed December 10, 2021, does not comply with 37 CFR 1.173. Specifically, amended claims do not comply with 37 CFR 1.173(b)2, (c) and (d).

(b)(2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression "amended," "twice amended," etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim.

(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.

(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings:
(1) The matter to be omitted by reissue must be enclosed in brackets; and
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96  and 1.821(c) ). Matter added by reissue on compact discs must be preceded with "<U>" and end with "</U>" to properly identify the material being added.

The Remarks do not show the specific teachings to the specific amended limitations of the claims.  Indeed, the Applicant appears to provide no statement of support as to newly added, dependent claims 19 and 20.  
As seen in MPEP 1453.V.D. Amendment of New Claims, the status of a claim shows specific claims limitations amended and specifically maps those new and amended limitations to the sections of the specification that teach the amended claim limitation.  The following is an example from MPEP 1453.V.D. Amendment of New Claims:
First Amendment (wherein claim 11 was first presented): 
Claim 11 (New). A knife comprising a handle portion and a notched blade portion. 

In the Remarks (supplied on a separate page): 
Status: The present application includes pending claims 1-11, with claims 1 and 11 being independent. With this amendment, applicant has added new independent claim 11. Support for this new claim is found in column 4, lines 26-41, column 5, lines 3-18, and column 6, lines 5-15. 

Second Amendment (wherein claim 11 is amended): 
Claim 11 (New, amended). A fishing knife comprising a bone handle portion and a notched blade portion. 

In the Remarks (supplied on a separate page): 
Status: The present application includes pending claims 1-11, with claims 1 and 11 being independent. With this amendment, applicant has amended new independent claim 11 as described below. 
Claim 11: Claim 11 is amended to add "fishing" before "knife" and "bone" before "handle". Support for these changes is found in column 4, lines 34-41 and column 6, lines 5-8, respectively. 

Moreover, Rule 173(d) as cited above requires that all changes are relative to the originally issued claims.  Thus, said Amendment must contain markings (e.g., matter to be omitted must be enclosed in brackets) (e.g., matter to be added must be underlined) to specify the changes relative to the originally issued claims.  Said Amendment appears to contain no markings, yet identifies several claims as being “twice amended.”
Any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173.

If the next response does not comply with 37 CFR 1.173, the response will be held “Non-Compliant” and a shortened statutory period for reply to this letter is set to expire ONE (1) MONTH or THIRTY (30) DAYS, whichever is longer, from the mailing date of the next Office Action.


Claim Rejections - 35 USC § 112 (New Matter)
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   
To satisfy the original patent requirement where a new invention is sought by reissue, "the specification must clearly and unequivocally disclose the newly claimed invention as a separate invention" under the original patent requirement, as discussed in Antares Pharma, Inc. v. Medac Pharma Inc., 771 F.3d at 1363 (Fed. Cir. 2014).  See also Forum US, Inc., v. Flow Valve, LLC (Fed. Cir. 2019).  See also MPEP 1412.01.  
However, and as discussed above in the informal amendment section, the Amendment contains no statement of written description support nor any amendment markings.  Indeed, the Applicant appears to provide no statement of support as to newly added, dependent claims 19 and 20, nor does there appear to be a written description of the dependent claim limitations in the application as filed.  See also MPEP 2163.04I.I.(B).  Moreover, as previously discussed, the existing claims are notated as twice amended, but are not marked per Rule 1.73 to indicate what particular changes have been made relative to the originally issued claims.
Thus, the Examiner is not able to determine whether both the new claims and the claims as amended are properly supported, especially in the context of the heightened “clearly and unequivocally” separate invention requirements of Antares. 




Claim Rejections - 35 USC § 251 (New Matter)	
Claims 1-20 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent, as explained in the 35 USC 112(a), 1st paragraph rejection above.




















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roland Foster whose telephone number is (571) 272-7538.  The examiner can normally be reached on Mon-Fri, 9:30 AM – 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:								
/ROLAND G FOSTER/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        (571) 272-7538

Conferee: 
/DAVID E ENGLAND/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992